DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 9, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 9, the prior art of record does not teach nor suggest in the claimed combination a rivet-type contact comprising: a rivet having a head part and a leg part, wherein the head part and the leg part share a longitudinal axis; the head part is made of a contact material and having a height Y in the direction of the longitudinal axis and having a width, wherein the contact material comprises Ag or an Ag alloy; the head part is formed from a deformed billet made of the contact material; and the leg part having a narrower width than that of the head part, the leg part deformed such that a diameter of the leg part becomes larger than that of a hole drilled in a base when the rivet is fixed to the base and comprises Cu or a Cu alloy, wherein when the rivet-type contact is fixed to the base, the leg part has, in an end part of a side of the head part, a flange part having a larger width than that of the leg part, and having a smaller width than that of the head part, the flange part preventing the contact material from coming into contact with the hole of the base, the flange part is embedded in the head part to a depth X in the direction of the longitudinal axis, such that a lower end surface of the flange part and a lower end surface of the head part are approximately flat and coplanar, and a ratio X/Y is between 1/3 and 1/10.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 14, the prior art of record does not teach nor suggest in the claimed combination a rivet-type contact comprising: a rivet having a head part and a leg part, wherein the head part and the leg part share a longitudinal axis; the head part made of a contact material and having a height Y in the direction of the longitudinal axis and having a width, wherein the contact material comprises Ag or an Ag alloy; the head part is formed from a deformed billet made of the contact material;and the leg part having a narrower width than that of the head part, the leg part deformed such that a diameter of the leg part becomes larger than that of a hole drilled in a base when the rivet is fixed to the base and comprises Cu or a Cu alloy, wherein when the rivet-type contact is fixed to the base, the leg part has, in an end part of a side of the head part, a flange part having a larger width than that of the leg part and having a smaller width than that of the head part, the flange part preventing the contact material from coming into contact with the hole of the base, the flange part is embedded in the head part to a depth X in the direction of the longitudinal axis, and a ratio X/Y is between 1/3 and 1/10, such that an undersurface of the flange is not covered by the contact material and the uncovered undersurface of the flange and an adjoining portion of the leg form a single material contact surface for contacting a surface to be riveted. (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, filed 07/13/2021, with respect to claims 9, 14 and 15 have been fully considered and are persuasive.  The previous rejection(s) of claims 9, 14 and 15 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837